DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “The claimed device provides a stable lifting device including a platform for receiving an object. This object may be of substantial weight (i.e., a 400-pound human). The device, therefore, is so structured to be stable and sturdy to be able to lift such an object. On the contrary, the device shown in Victor is not structurally or operationally equipped to handle the lifting of such an object. First and foremost, the structural components of Victor, elements 18 and 20 are not situated in a manner that would allow a sturdy lifting by the platform of the device.”
This is not found persuasive. Victor is designed to lift humans, so it is in fact stable enough to lift heavy loads. However, stability can be increased by adding additional support members, as is set forth in the rejection below. 
Applicant’s additional arguments are drawn to the amendments, for which new references are being used as set forth below, thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the base member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032).
Regarding claim1, Victor teaches a lifting device (Figure 7; 10), comprising: a body (Figure 1; 12); at least a first support member (Figure 1; 18) and a second support member (Figure 1; 20) associated with the body; a power source (Paragraph 27 describes an electric motor which would necessarily require a power source); a platform (Figure 1; 14) movable relative to the body between a first position (Figure 1; as shown) and a second position (Figure 7; as shown), wherein the lifting device is configured to receive an object (Figure 7; as shown) on the platform, and to raise or lower the object between the first position and the second position; and a platform lifting mechanism (Paragraphs 25-27 and Figure 1; 32) associated with and a controller to execute movement of the platform lifting mechanism (Paragraph 27 discusses that the lifting device may be motorized, and in that case there would have to be a controller of some kind in order to control the lifting of the device). Victor does not teach a base member, the first and second support members and the base member forming a triangular support to stabilize the lifting device during use. Hogue teaches a base member (Figure 1; 30), the first (Figure 1; 40) and second support members (Figure 1; 50) and the base member forming a triangular support to stabilize the lifting device during use (Figure 1, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support members 18 and 20 of Victor to be the support arrangement 30, 40, and 50 in Hague in order to increase stability by increasing the support members counteracting the lifting force and thus prevent tipping. 
 Regarding claim 2, Victor teaches the platform lifting mechanism includes a spool (Figure 1; 30) and a cable (Figure 1; 34) wound thereon, the cable for connecting to the platform to raise the platform when the cable is wound around the spool, and to lower the platform when the cable is unwound from the spool. 
 Regarding claim8, Victor teaches a connecting mechanism (Figure 1; pin shown at the top of 18) connects between the first support member and the body and/or the second support member and the body, the connecting mechanisms(s) configured to allow folding of the first and/or second support members relative to the body, to align the support members align with the body along its longitudinal axis for transportation of the lifting device (Paragraph 16). 
Regarding claim 11, Victor teaches each of the first support member and second support member extend away from the body at an angle between 10 degrees and 80 degrees from a plane in which the body is disposed (Figure 1; there is about at least a 20 degree angle between 12 and 18/20). 
Regarding claim 14, Victor teaches the body is positioned between, at a first end, a generally horizontal support surface (Figure 1; 24) and, at a second end, a first and second support member (Figure 1; at the top of 12 is where 18 and 20 are attached to 12), the body being angularly positioned, forming between a 20-80 degree angle with the generally horizontal support surface (Figures 1 and 2; 12, as shown and Paragraph 30). 
Regarding claim 15, Victor teaches the body is positioned between, at a first end, a generally horizontal support surface (Figure 1; 24) and, at a second end, a first and second support member (Figure 1; at the top of 12 is where 18 and 20 are attached to 12), the body being angularly positioned, forming between a 30-60 degree angle with the generally horizontal support surface (Figures 1 and 2; 12, as shown and Paragraph 30). 
Regarding claim 16, Victor teaches the platform comprises a size and shape for receiving a subject (Figure 7; as shown). 
 Regarding claim17, Victor teaches a plane of the platform maintains a generally horizontal position, the position being substantially parallel to a generally horizontal support surface upon which the device is provided, to maintain a subject thereon during operation of the device (Figure 7; as shown).
Claims 3-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Van Oirschot (US Patent Application Publication 20100138990). 
Regarding claim 3, Victor does not specifically teach an intermediate component interfacing between the platform and the body, wherein the intermediate component moves relative to the body as the platform is raised and/or lowered. Van Oirschot teaches an intermediate component (Figure 10; 90) interfacing between the platform (Figure 9; 80) and the body (Figure 5; at 30), wherein the intermediate component moves relative to the body as the 
Regarding claim4, Victor does not specifically teach the intermediate component comprises a bracket, the bracket being associated with the platform. Van Oirschot teaches the intermediate component comprises a bracket (Figure 10, 90), the bracket being associated with the platform (Figure 9; 80). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the platform of Victor to be removably attached to the cable with a bracket as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching out of pulled accessories if different ones are desired or if one breaks or needs cleaning. 
Regarding claim5, Victor does not specifically teach the bracket is slidable relative to the body to lift and/or lower the platform. Van Oirschot teaches the bracket is slidable relative to the body to lift and/or lower the platform (Figure 5; the bracket slides up the body at 30, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the platform of Victor to be removably attached to the cable with a bracket as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching out of pulled accessories if different ones are desired or if one breaks or needs cleaning. 
Regarding claim6, Victor does not specifically teaches a lifting arm (Figure 1; 26) for associating with the platform (Figure 1; 14) and the cable (Figure 1; 34). Victor does not teach the lifting arm is for associating with the bracket. Van Oirschot teaches a bracket connecting between a platform and a cable (Figure 10; 90). It would have been obvious to one of ordinary 
Regarding claim 18, Victor teaches a portable lifting device, comprising: a platform lifting mechanism (Figure 1; 32); a body (Figure 1; 12) extending between the platform lifting mechanism and a generally horizontal support surface (Figure 1; 24); a plurality of support members (Figure 1; 18 and 20) extending away from the body, configured to support the body at an angled position (Figure 1; 12 is angled as shown), the plurality of support members comprising at least a first support member (Figure 1; 18, 20) and a second support member extending between the body and the generally horizontal support surface; a power source (Paragraph 27 describes an electric motor which would necessarily require a power source); a platform (Figure 1; 14), the platform being associated with and movable along the body between a first position and a second position (Figure 1 versus Figure 7), wherein the platform is configured to receive an object (Figure 7; as shown); a connection mechanism for connecting the removable platform to the platform lifting mechanism (Paragraph 37 describes the seat being removed from the drive train indicating that there is something to connect the seat to the drive train and disconnect it from the drive train), wherein the platform lifting mechanism is configured to raise or lower the platform between the first position and the second position (Paragraph 18). Victor does not specifically teach the platform is removable. Van Oirschot teaches the platform is removable (Paragraph 27 describes a removable draw bar which can be attached and detached from the pulled surface). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the platform of Victor to be removable as in Van Oirschot in order to allow for easier movement of the device, and also to allow switching a support base member, wherein the first and second support members and the base member form a triangular support. Hogue teaches a support base member (Figure 1; 30), the first (Figure 1; 40) and second support members (Figure 1; 50) and the base member form a triangular support (Figure 1, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support members 18 and 20 of Victor to be the support arrangement 30, 40, and 50 in Hague in order to increase stability by increasing the support members counteracting the lifting force and thus prevent tipping. 
Regarding claim 19, Victor teaches a coupling (Figure 1; pin at the top of 18) between the body and each of the plurality of support members, such that the support members may be movable relative to the body to collapse the portable lifting device during transportation (Paragraph 16).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Cammann (US Patent 1536766). 
Regarding claim 7, Victor does not teach a support base member connecting between the first support member and the second support member when the device is in use. Cammann teaches a support base member (Figure 1; at the angled piece 63) connecting between the first support member (Figure 1; equivalent of 62) and the second support member (Figure 1; equivalent of 58) when the device is in use. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support members of Victor to include an angled base member as in Cammann in order to increase stability of the system.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Morris (US Patent Application Publication 20080101905). 
Regarding claim9, Victor teaches the platform lifting mechanism comprises a screw drive assembly (Paragraph 25). Victor does not specifically teach the screw is a ball screw. Morris teaches a lifting assembly comprising a ball screw drive assembly (Paragraph 40). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the drive lifting mechanism of Victor to be a ball screw assembly in order to increase efficiency.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Morris (US Patent Application Publication 20080101905) in view of Wallace (US Patent 4041875). 
Regarding claim 10, Victor teaches the ball screw drive assembly includes a cable (Figure 1; 34), said cable connecting between the ball screw drive assembly and the platform, such that actuation of the ball screw drive assembly raises or lowers the platform, or both (Paragraph 25 and Figures 1 and 7). Victor does not specifically teach the cable is a chain. Wallace teaches the lifting cable is a chain (Figure 1; 21a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cable or strap of Victor to be a chain as in Wallace in order to provide an inexpensive while strong connection mechanism.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Tu (US Patent Application Publication 20160338893). 
Regarding claim 13, Victor does not specifically teach a remote, wherein the remote is wired to or wirelessly communicates with the controller to operate the controller. Tu teaches a .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US Patent Application Publication 20110296608) in view of Hogue (US Patent 7485032) in view of Van Oirschot (US Patent Application Publication 20100138990) further in view of Richter (US Patent Application Publication 20180098902).
Regarding claim 20, Victor teaches a connecting mechanism connecting between the first support member and the body and/or the second support member and the body, the connecting mechanism(s) configured to allow folding of the first and/or second support members relative to the body (Figure 2, 18 is hinged at the top where 16 is marked). Victor and Hogue do not teach to align the support members align with the body along its longitudinal axis for transportation of the portable lifting device. Richter teaches to align the support members align with the body along its longitudinal axis for transportation of the portable lifting device (Paragraph 85 and Figure 24). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support members and body to fold flat as in Richter so that “the device is configured to be compact and portable when the base portion is in the collapsed configuration” (Richter Paragraph 8).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673